Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2019/0062049 A1) in view of Wilkinson (US 2018/0099180 A1).
Claim 1. Russell discloses a machine comprising: 
a cabinet (i.e. a housing surrounding an internal base frame), [0054]; 
a pair of retractable wheel assemblies mechanically coupled to the cabinet, wherein each retractable wheel assembly comprises: a first retractable wheel; and a second retractable wheel (Fig. 7), [0042]; 
wherein the first retractable wheel and the second retractable wheel of each of the pair of retractable wheel assemblies are movable between a retracted position, in which the pair of retractable wheel assemblies allow the cabinet to contact an external surface, and an extended position, in which the pair of retractable wheel assemblies support the cabinet above the external surface [0004], [0036].
Russell does not expressly disclose wherein the machine is an electronic gaming machine; however, it would have been obvious to a person of ordinary skilled in the art to apply the adjustable wheel assembly to an electronic gaming machine as evidenced by Kamata (US 6,464,586 B1), [Fig. 13-16] as well as Williams (5,558,027), [col. 4, lines 33-42] because it would yield predictable result of easily transporting the electronic gaming machine.
Russell does not expressly disclose wherein the first retractable wheel and the second retractable wheel of each of the pair of retractable wheel assemblies are movable, independently of one another. Wilkinson discloses wherein the first retractable wheel and the second retractable wheel of each of the pair of retractable wheel assemblies are movable, independently of one another (Fig. 5), [0046], [0069]. It would have been obvious to a person of ordinary skilled in the art to modify Russell with Wilkinson and would have been motivated to do so to level the machine on unleveled floor.
Claim 2. Russell and Wilkinson disclose the electronic gaming machine of claim 1, wherein the first retractable wheel and the second retractable wheel of each of the pair of retractable wheel assemblies are in-line, Russell (Fig. 7) or Wilkinson (Fig. 5 & 8).
Claim 3. Russell and Wilkinson disclose the electronic gaming machine of claim 1, wherein the cabinet comprises a door that provides access to an interior compartment of the cabinet, and wherein the pair of retractable wheel assemblies are mechanically coupled to the cabinet such that the pair of retractable wheel assemblies is accessible from the interior compartment (i.e. a door can conceal the interior compartment such as the retractable caster), Russell [0058].
Claim 4. Russell and Wilkinson disclose the electronic gaming machine of claim 1, wherein each of the pair of retractable wheel assemblies further comprises: a first mounting bracket configured to be mechanically coupled between the retractable wheel assembly and an internal frame of the cabinet; and a second mounting bracket configured to be mechanically coupled between the retractable wheel assembly and the internal frame of the cabinet, Russell (Fig. 7), [0054].

Claim 11-13. Russell and Wilkinson disclose a system of retractable wheel assemblies for raising and lowering an electronic gaming machine cabinet, the system of retractable wheel assemblies comprising: a plurality of retractable wheel assemblies configured to be mechanically coupled to the gaming machine cabinet, wherein each of the plurality of retractable wheel assemblies comprises: a first retractable wheel; and a second retractable wheel; wherein the first retractable wheel and the second retractable wheel of each of the plurality of retractable wheel assemblies are movable, independently of one another, between a retracted position, in which the retractable wheel assemblies allow the cabinet to contact an external surface, and an extended position, in which the retractable wheel assemblies support the cabinet above the external surface as similarly discussed above.

Claim 20. Russell and Wilkinson disclose a method of using a system of retractable wheel assemblies to raise an electronic gaming machine cabinet, the method comprising: mechanically coupling a first retractable wheel assembly to the electronic gaming machine cabinet, the first retractable wheel assembly including a first retractable wheel and a second retractable wheel movable independently of the first retractable wheel; mechanically coupling a second retractable wheel assembly to the gaming machine cabinet, the second retractable wheel assembly including a third retractable wheel and a fourth retractable wheel movable independently of the third retractable wheel; and actuating the first retractable wheel, the second retractable wheel, the third retractable wheel, and the fourth retractable wheel, independently of one another, to move the electronic gaming machine cabinet from a lowered position into a raised position on the first retractable wheel assembly and the second retractable wheel assembly as similarly discussed above.

Allowable Subject Matter
Claims 5-10  and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,739 B2 and claims 1-20 of U.S. Patent No. 11,298,978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they all are claiming similar invention relating to at least an electronic gaming machine comprising: a cabinet; a pair of retractable wheel assemblies mechanically coupled to the cabinet, wherein each retractable wheel assembly comprises: a first retractable wheel; and a second retractable wheel; wherein the first retractable wheel and the second retractable wheel of each of the pair of retractable wheel assemblies are movable, independently of one another, between a retracted position, in which the pair of retractable wheel assemblies allow the cabinet to contact an external surface, and an extended position, in which the pair of retractable wheel assemblies support the cabinet above the external surface.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715